


110 HR 761 : To authorize the Secretary of the Interior

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 761
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior
		  to convey to The Missouri River Basin Lewis and Clark Interpretive Trail and
		  Visitor Center Foundation, Inc. certain Federal land associated with the Lewis
		  and Clark National Historic Trail in Nebraska, to be used as an historical
		  interpretive site along the trail.
	
	
		1.Land conveyance, Lewis and
			 Clark National Historic Trail, Nebraska
			(a)Conveyance
			 authorizedThe Secretary of
			 the Interior may convey, without consideration, to the Missouri River Basin
			 Lewis and Clark Interpretive Trail and Visitor Center Foundation, Inc. (a
			 501(c)(3) not-for-profit organization with operational headquarters at 100
			 Valmont Drive, Nebraska City, Nebraska 68410), all right, title, and interest
			 of the United States in and to the federally owned land under jurisdiction of
			 the Secretary consisting of 2 parcels as generally depicted on the map titled
			 Lewis and Clark National Historic Trail, numbered 648/80,002,
			 and dated March 2006.
			(b)Survey;
			 conveyance costThe exact acreage and legal description of the
			 land to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary. The cost of the survey and all other costs
			 incurred by the Secretary to convey the land shall be borne by the Missouri
			 River Basin Lewis and Clark Interpretive Trail and Visitor Center Foundation,
			 Inc.
			(c)Condition of
			 conveyance, use of conveyed landThe conveyance authorized under subsection
			 (a) shall be subject to the condition that the Missouri River Basin Lewis and
			 Clark Interpretive Trail and Visitor Center Foundation, Inc. use the conveyed
			 land as an historic site and interpretive center for the Lewis and Clark
			 National Historic Trail.
			(d)Discontinuance
			 of useIf Missouri River Basin Lewis and Clark Interpretive Trail
			 and Visitor Center Foundation, Inc. determines to discontinue use of the land
			 conveyed under subsection (a) as an historic site and interpretive center for
			 the Lewis and Clark National Historic Trail, the Missouri River Basin Lewis and
			 Clark Interpretive Trail and Visitor Center Foundation, Inc. shall convey lands
			 back to the Secretary without consideration.
			(e)Additional terms
			 and conditionsThe Secretary
			 may require such additional terms and conditions in connection with the
			 conveyance under subsection (a) or the conveyance, if any, under subsection (d)
			 as the Secretary considers appropriate to protect the interests of the United
			 States. Through a written agreement with the Foundation, the National Park
			 Service shall ensure that the operation of the land conveyed under subsection
			 (a) is in accordance with National Park Service standards for preservation,
			 maintenance, and interpretation.
			(f)Authorization of
			 AppropriationsTo assist with
			 the operation of the historic site and interpretive center, there is authorized
			 to be appropriated $150,000 per year for a period not to exceed 10
			 years.
			
	
		
			Passed the House of
			 Representatives July 23, 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk
		
	
	
	
